712 F.2d 883
UNITED STATES of America, Plaintiff-Appellee,v.Cornelius COOK-BEY, Defendant-Appellant.
No. 82-2554.
United States Court of Appeals,Tenth Circuit.
July 28, 1983.

Michael G. Katz, Federal Public Defender, Denver, Colo., for defendant-appellant.
Robert N. Miller, U.S. Atty., and Raymond P. Moore, Asst. U.S. Atty., D. Colo., Denver, Colo., for plaintiff-appellee.
Before SETH, Chief Judge, and BARRETT and McKAY, Circuit Judges.
McKAY, Circuit Judge.


1
Cornelius Cook-Bey appeals from his conviction of bank robbery with a dangerous weapon.   See 18 U.S.C. § 2113(a) and (d) (1976).   Mr. Cook-Bey, found guilty by a jury, argues that there is insufficient evidence to support the verdict.


2
The government offered no evidence connecting Mr. Cook-Bey to the robbery except for frontal and profile pictures taken of the robber by the bank's security system, and a known picture of Mr. Cook-Bey taken around the time of the robbery.   All of the photographs were well focused and unusually clear, and the pictures of the robber show a variety of views of the robber's face.   The photos are of the quality by which persons normally and readily identify other persons in photographs.   The pictures of the robber, together with the defendant's presence before the jury, and the known photo of the defendant in dress and hairstyle essentially identical to the robber's, were sufficient to enable a rational jury to conclude beyond a reasonable doubt that Mr. Cook-Bey was the robber.   Accordingly, Mr. Cook-Bey's conviction is affirmed.